ORDER

PER CURIAM.
Edward Crosby (“Defendant”) appeals from the judgment of the trial court following convictions by a jury on two counts of statutory sodomy in the first degree (Counts I and II), one count of statutory rape in the first degree (Count III), and one count of incest (Count V). The trial court sentenced Defendant to twenty-two years on each of Counts I, II, and III, to be served concurrently, and to one year for Count V, to be served consecutively to the sentences for Counts I, II, and III.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).